USCA11 Case: 19-14316      Date Filed: 07/15/2022   Page: 1 of 13




                                            [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-14316
                   ____________________

SEAN ANTHONY BLAKE,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                        Respondent.


                   ____________________

            Petitions for Review of a Decision of the
                  Board of Immigration Appeals
                    Agency No. A097-956-239
                    ____________________
USCA11 Case: 19-14316    Date Filed: 07/15/2022   Page: 2 of 13




2                  Opinion of the Court                  19-14316

                 ____________________

                        No. 20-11335
                 ____________________

SEAN ANTHONY BLAKE,
                                                       Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                      Respondent.


                 ____________________

          Petitions for Review of a Decision of the
                Board of Immigration Appeals
                  Agency No. A097-956-239
                  ____________________

                 ____________________

                        No. 21-12334
                 ____________________

SEAN ANTHONY BLAKE,
                                                       Petitioner,
USCA11 Case: 19-14316           Date Filed: 07/15/2022       Page: 3 of 13




19-14316                  Opinion of the Court                             3

versus
U.S. ATTORNEY GENERAL,


                                                              Respondent.


                       ____________________

              Petitions for Review of a Decision of the
                    Board of Immigration Appeals
                      Agency No. A097-956-239
                      ____________________

Before ROSENBAUM, JILL PRYOR, Circuit Judges, and ALTMAN,∗
District Judge.
PER CURIAM:
      Sean Anthony Blake seeks review of three decisions of the
Board of Immigration Appeals (“BIA”) denying his motions to re-
open removal proceedings to apply for protection under the Unit-
ed Nations Convention Against Torture and Other Cruel, Inhu-
man, or Degrading Treatment or Punishment (“CAT”).1 Because


∗Honorable Roy Altman, United States District Judge for the Southern Dis-
trict of Florida, sitting by designation.
1 We write only for the parties, so we assume their familiarity with the fac-
tual and procedural background of this case and discuss only what is neces-
sary to explain our decision.
USCA11 Case: 19-14316       Date Filed: 07/15/2022   Page: 4 of 13




4                     Opinion of the Court                19-14316

the BIA failed to give reasoned consideration to his motions, we
grant Blake’s petitions for review, vacate the BIA’s decisions, and
remand for further consideration.
                                 I
        Blake, a citizen of Jamaica, entered the United States un-
lawfully and was ordered removed in 2005. After his removal, he
twice reentered illegally and was ordered removed again in 2008
and in 2009. While incarcerated following his 2009 conviction for
illegal reentry, Blake cooperated with the federal government’s
investigation into Christopher “Dudus” Coke, a notorious drug
trafficker in Jamaica for whom Blake had worked. In recognition
of Blake’s cooperation, the government released him from prison
in 2012 and deferred his removal.
       During the six years Blake lived and worked in the United
States after his release, several of his family members in Jamaica
faced violent retribution from Coke’s gang, the Shower Posse.
The Shower Posse burned down Blake’s sister’s house, bombed
the home of the mother of Blake’s children, killed six of his cous-
ins, and forced his father to flee the country. Following Blake’s
arrest on a domestic violence charge in 2019, the government
ended his deferred action and placed him in removal proceedings
once again.
      Blake then filed a motion to reopen his 2009 final order of
removal. He submitted evidence regarding the Jamaican govern-
ment’s 2010 efforts to extradite Coke to the United States, which
USCA11 Case: 19-14316      Date Filed: 07/15/2022    Page: 5 of 13




19-14316              Opinion of the Court                      5

included sending the army into a residential neighborhood, Tivoli
Gardens, which was controlled by Coke. The resulting violent
clash caused over 70 deaths and prompted an official government
inquiry into the incursion and an apology to Tivoli Gardens resi-
dents, many of whom continued to support Coke. After Coke was
extradited, Blake testified against him in 2012 and immediately
became the target of death threats. His evidence showed that,
from 2012 to 2019, the Shower Posse retaliated instead against his
family in Jamaica, as described above.
        The Immigration Judge (“IJ”) denied Blake’s motion on the
grounds that it was untimely and failed to establish the material
change in country conditions necessary to avoid the time bar. The
IJ also concluded that Blake failed to make out a prima facie case
for CAT relief. Blake appealed the IJ’s decision to the BIA.
        While the appeal was pending, a district court judge en-
tered an order preventing Blake’s removal during separate habeas
proceedings. But, due to an administrative error, in May 2019
immigration officials removed him to Jamaica. He spent only a
few hours in Jamaica before two men, one with a large knife and
the other with a gun, tracked him down and gave chase. He fled
and escaped injury. With help from the U.S. Embassy, he secured
a flight back to federal detention in the United States.
       The BIA denied Blake’s appeal from the denial of his mo-
tion to reopen, agreeing with the IJ that the motion was time-
barred. Blake petitioned this Court to review the denial and
sought an emergency stay of removal pending our decision. Blake
USCA11 Case: 19-14316      Date Filed: 07/15/2022    Page: 6 of 13




6                     Opinion of the Court               19-14316

v. U.S. Att’y Gen., 945 F.3d 1175 (11th Cir. 2019) (“Blake I”). We
denied the stay, concluding that Blake had failed to meet his
“heavy burden” to show that his petition for review was likely to
succeed on the merits. Id. at 1178, 1180 (internal quotation marks
omitted).
       Blake then filed a second motion to reopen with the BIA.
New evidence accompanied this motion, including his account of
the recent attempt on his life in Jamaica, evidence that the Show-
er Posse had murdered his brother and sent a photograph of the
body to Blake’s children’s mother, articles from Jamaican and
American news outlets reporting on Blake’s cooperation and in-
voluntary return to Jamaica, and social media posts warning that
he would be killed if he again returned to Jamaica. The BIA de-
nied his motion as barred both by time and by the limitation on
the number of motions to reopen that can be filed. Blake again
petitioned this Court for review. He also asked for a stay of re-
moval, which we granted.
       Meanwhile, Blake filed a third motion to reopen before the
BIA. In support of the same arguments, the motion included new
evidence from a professor of Jamaican history detailing the Show-
er Posse’s long-standing entanglement with the Jamaican gov-
ernment and police. Over one Board member’s dissent, the BIA
denied his motion, again concluding that his arguments on
changed country conditions were insufficient to overcome the
time and number limitations for motions to reopen. Once again
Blake petitioned this Court for review.
USCA11 Case: 19-14316       Date Filed: 07/15/2022    Page: 7 of 13




19-14316               Opinion of the Court                       7

       We consolidated Blake’s three petitions for review of the
BIA’s decisions denying his motions to reopen removal proceed-
ings. After careful consideration and with the benefit of oral ar-
gument, we grant the petitions, vacate the BIA’s decisions, and
remand for further proceedings.
                                 II
       We review de novo whether the BIA has given reasoned
consideration to a petitioner’s arguments or evidence. Ali v. U.S.
Att’y Gen., 931 F.3d 1327, 1333 (11th Cir. 2019).
       A noncitizen seeking to reopen removal proceedings must
establish the existence of new or previously unavailable material
evidence that would likely affect the outcome of his case. 8 C.F.R.
§ 1003.23(b)(3); Matter of Coelho, 20 I. & N. Dec. 464, 472 (BIA
1992). Generally, he must file his motion to reopen within 90 days
after a final removal order and may file only one such motion. 8
U.S.C. § 1229a(c)(7)(C)(i), (c)(7)(A); Bing Quan Lin v. U.S. Att’y
Gen., 881 F.3d 860, 872 (11th Cir. 2018). These limitations do not
apply, however, when the noncitizen’s motion to reopen seeks
asylum or relief under CAT, is predicated on “changed country
conditions arising in the country of nationality,” and shows that
the changed conditions are material and could not have been dis-
covered at the time of the removal proceedings. 8 C.F.R.
§§ 1003.23(b)(4)(i); 1003.2(c)(3)(ii); Jiang v. U.S. Att’y Gen., 568
F.3d 1252, 1256 (11th Cir. 2009). To establish that the changed
conditions are material, the noncitizen “must present evidence
that demonstrates that, if the proceedings were opened, the new
USCA11 Case: 19-14316        Date Filed: 07/15/2022     Page: 8 of 13




8                      Opinion of the Court                 19-14316

evidence would likely change the result in the case.” Id. at 1256–
57.
       Blake filed his first motion to reopen in 2019, 10 years after
his final removal order in 2009. He has since filed two more mo-
tions to reopen. For the BIA to consider his motions to reopen de-
spite the limitations on time and number of motions, he must es-
tablish a material change in country conditions. See id. at 1256. If
he succeeds in making this showing, then the BIA can determine
whether he made out a prima facie case for CAT relief that war-
rants reopening proceedings to evaluate his CAT claim on the
merits. See I.N.S. v. Doherty, 502 U.S. 314, 330–31 (1992) (Scalia,
J., concurring in part & dissenting in part) (“[T]he nature of the
INS regulations is such that the term ‘reopening’ also includes, to
a large extent . . . ‘remand for further proceedings.’”).
       To enable our review, the BIA must give “reasoned con-
sideration” to a petitioner’s claims. Jathursan v. U.S. Att’y Gen.,
17 F.4th 1365, 1372 (11th Cir. 2021) (internal quotation marks
omitted). When determining whether the BIA gave reasoned con-
sideration, we ask whether its decision was based on “having
evaluated the entire evidentiary record.” Ali, 931 F.3d at 1333. Af-
ter reviewing the record, “we must be left with the conviction,
based on the record before us, that the [BIA] has considered and
reasoned through the most relevant evidence of the case.” Id. at
1331. We have held that the BIA fails to give reasoned considera-
tion when it “misstates the contents of the record, fails to ade-
quately explain its rejection of logical conclusions, or provides jus-
USCA11 Case: 19-14316        Date Filed: 07/15/2022     Page: 9 of 13




19-14316               Opinion of the Court                         9

tifications for its decision which are unreasonable and which do
not respond to any arguments in the record.” Id. at 1334 (internal
quotation marks omitted). Faced with a BIA decision lacking in
reasoned consideration, “this court has granted petitions for re-
view, vacated agency decisions, and remanded for further pro-
ceedings.” Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1302 (11th
Cir. 2015).
        In his motions to reopen, Blake argued that changed coun-
try conditions existed and were material because the military in-
cursion into Tivoli Gardens triggered vociferous support for Coke
among the Jamaican people. Blake contended that the changed
personal circumstance of his testimony against Coke drew the ire
of Coke’s supporters, resulting in the murder of Blake’s cousins
and brother, intimidation of his family members, the attempt on
his life when he was returned to Jamaica, and an enduring threat
to his safety. All three of the BIA’s decisions reflected a failure to
give reasoned consideration to these arguments and the evidence
in support.
       In its first decision denying Blake’s motion to reopen, the
BIA refused to consider the personal circumstance of his testimo-
ny against Coke. Its reason for refusing to consider this evidence
ignored our precedent explaining that personal circumstances can
be relevant to the changed-country-conditions determination.
The BIA’s second decision misstated the record, and its third deci-
sion relied on that misstatement.
USCA11 Case: 19-14316       Date Filed: 07/15/2022     Page: 10 of 13




10                     Opinion of the Court                 19-14316

       Turning to the BIA’s first decision, the BIA flatly stated that
changes in personal circumstances cannot help establish changed
country conditions. But the regulation it cited in support of this
statement does not prohibit consideration of personal circum-
stances. See 8 C.F.R. § 1003.23(b)(4)(i). And our precedent shows
that changed personal circumstances can, in some cases, be rele-
vant to a determination of changed country conditions. See Jiang,
568 F.3d at 1257–58; Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1320
(11th Cir. 2009). In Jiang, the petitioner was a citizen of China
who had changed her personal circumstances by giving birth to
two children. Jiang, 568 F.3d at 1254. She also presented evidence
of a changed country condition—increased enforcement of Chi-
na’s one-child policy. Id. at 1254–55. We held that, taken together,
the changed personal and country conditions established a prima
facie case for asylum and warranted reopening removal proceed-
ings. Id. at 1258; see also Zhang, 572 F.3d at 1320 (same). Because
the BIA’s first decision relied on a justification that was unsup-
ported by the text of the regulation and contrary to our prece-
dent, we remand to the BIA for further consideration.
       Blake argued in his motions to reopen that his personal
circumstances (testifying against Coke) made him more vulnera-
ble to changed country conditions (increased support for Coke).
The BIA never addressed the argument “in terms sufficient to en-
able a reviewing court to perceive that it has heard and thought
and not merely reacted.” Jeune v. U.S. Att’y Gen., 810 F.3d 792,
803 (11th Cir. 2016). In its second and third decisions, the BIA
USCA11 Case: 19-14316       Date Filed: 07/15/2022     Page: 11 of 13




19-14316               Opinion of the Court                        11

concluded that Blake’s evidence of the Shower Posse’s retribution
against cooperators, vigorous community support for Coke after
his extradition, and government entanglement with gangs failed
to establish a change in country conditions—without any analysis
or explanation of how the BIA reached its conclusions. The BIA’s
failure to explain its reasoning prevents us from reviewing its de-
cisions for error, so we must remand for a lack of reasoned con-
sideration. See Indrawati, 779 F.3d at 1302.
        In addition to the lack of analysis or explanation justifying
its conclusion, the BIA’s second decision misstated the contents of
the record. It acknowledged that Blake feared returning to Jamai-
ca because, while there, he had been chased by two men with
weapons, likely in connection with his testimony against Coke.
But it incorrectly stated that those events took place before he
filed his first motion to reopen and faulted Blake for failing to pre-
sent that evidence in that motion. This was a misstatement of the
record, which demonstrated that Blake filed his first motion to
reopen with the IJ in February 2019, and the IJ denied the motion
in March. He was not removed to Jamaica until May. He could
not have provided the IJ with evidence of his harrowing experi-
ence because it had not happened yet.
       The BIA’s incorrect characterization of the record causes us
to question whether it evaluated the entire evidentiary record.
See Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1376 (11th Cir. 2006)
(observing that a misstatement “undermine[s] the conclusion”
that the judge “considered all the evidence”). For this reason, too,
USCA11 Case: 19-14316           Date Filed: 07/15/2022        Page: 12 of 13




12                        Opinion of the Court                      19-14316

we are unable to review the BIA’s second decision. See Bing Quan
Lin, 881 F.3d at 874.
       The BIA’s third decision concluded that the evidence failed
to establish changed country conditions. But this conclusion rest-
ed on the second decision’s mistake of fact—that the evidence of
Blake’s brief return to Jamaica was untimely and should not be
considered. By perpetuating this error and adding no analysis, the
BIA’s third decision, too, failed to give reasoned consideration.
      The BIA’s failure in all three decisions to give reasoned
consideration to Blake’s evidence and arguments on changed
country conditions forecloses meaningful review and requires us
to remand the case. 2
                                      III
       Because the BIA has not afforded this case reasoned con-
sideration, and because we will not substitute our own reasoning

2 In so holding, we express no view on the merits of Blake’s claims. As his
own evidence shows, the Shower Posse has terrorized the Jamaican popula-
tion with violence for many years, the gang’s ties to the highest levels of the
Jamaican government are long-standing, and its policy of retaliating against
those who run afoul of it, including by cooperating with law enforcement, is
nothing new. Blake himself first fled to the United States after the Shower
Posse jailed him and caused him to fear for his life—actions that Blake be-
lieved were precipitated by Coke’s worry that Blake was trying to take over
leadership of the Shower Posse. We hold here only that the BIA’s repeated
failures to explain its reasoning—and its evident misstatements about the
record—prevent us from meaningfully reviewing its decisions. Nothing
more.
USCA11 Case: 19-14316      Date Filed: 07/15/2022     Page: 13 of 13




19-14316               Opinion of the Court                      13

for that of the BIA, we GRANT Blake’s petitions for review,
VACATE the BIA’s decisions, and REMAND the case to the BIA
for further consideration of Blake’s claim for relief under CAT. All
pending motions are denied as moot.
      PETITION GRANTED.